Warner, Chief Justice.
This was a claim case, on the trial of which the jury found the property subject to the execution levied thereon. A motion was made for a new trial, which was overruled by the court, and the claimant excepted. Although we think the weight of the evidence was in favor of the claimant, still, according to the repeated rulings of this court, there'was sufficient evidence to sustain the verdict, and as the court below was satisfied with it, we will not control its discretion in overruling the motion for a new trial. The jury may have believed that inasmuch as Brake, the defendant, assumed the responsibility of the death of the mules when the bill of sale therefor was executed to Compton, that he did so because he *172considered them- his property and not Compton’s. This is not a tribunal to judge of the credibility of witnesses and decide as to the weight of their testimony on the trial of issues of fact.
Let the judgment of the court below be affirmed.